Citation Nr: 0030638	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for diarrhea, as due to 
an undiagnosed illness.

4.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness.

5.  Entitlement to service connection for body aches and 
pains, as due to an undiagnosed illness.

6.  Entitlement to service connection for shaking spells, as 
due to an undiagnosed illness.

7.  Entitlement to service connection for vomiting, abdominal 
pains, as due to an undiagnosed illness.

8.  Entitlement to service connection for chest pains, as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1993.  His DD Form 214, Service Personnel Record Form 214 
indicates that he served in the Southwest Asia theater of 
operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   
 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have PTSD related to his 
period of service.  

3.  The veteran is not shown to have an anxiety disorder 
related to his period of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).

2.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he has PTSD, and an 
anxiety disorder, which are related to service.  The Board 
notes that it must be shown that all relevant facts have been 
properly developed and that the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 has been complied with.  The 
Board has reviewed the evidence of record and finds that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.    

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In order to establish service connection for PTSD, there must 
be medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 U.S.C.A. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); Manual M21-1, Part 
VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, mere service in a combat zone does not support a 
diagnosis of post-traumatic stress disorder. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The veteran's military personnel records confirmed that he 
had active military service during the Persian Gulf War, but 
does not show that the veteran was engaged in combat with the 
enemy there.  In these circumstances, the veteran's 
assertions regarding his stressors are insufficient, standing 
alone, to establish that they actually occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Further, the Board notes that VA recently revised the 
criteria for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the DSM-IV.  
61 Fed. Reg. 52, 700 (1996) (codified at 38 C.F.R. § 4.125 
(1998)).  Although DSM-IV changes the requirements for 
establishing the sufficiency of a stressor for purposes of 
diagnosing PTSD, there must also be evidence establishing the 
occurrence of the stressor or stressors alleged by the 
veteran.  Cohen v. Brown, 10 Vet. App. at 142.

The veteran received a diagnosis of PTSD from a VA examiner 
in 1996.  He has provided medical evidence of a current 
diagnosis of PTSD, lay evidence of a claimed noncombat, in-
service stressor, and medical-nexus evidence generally 
linking his PTSD to his service.  It is apparent, however, 
that the information relied upon by the physician as to 
stressors did not include any verified data, but was wholly 
derived from a history as provided by the veteran.  That 
history shows that the veteran reported to the examiner two 
inservice stressors involving an occasion when the veteran's 
tent caught on fire when he awoke choking and dodging bullet 
rounds activated by the fire; and another incident in which 
he witnessed the aftermath of an air raid on Saudi soldiers 
ambushed by air.  He reported seeing body parts lying 
everywhere on the street.  The examiner noted that the 
veteran did not mention the latter incident to the other 
interviewer at the examination, but rather another incident 
in which a soldier threw a live grenade next to the veteran 
in fun, but it did not detonate.

It follows that the diagnosis of PTSD at that time is flawed 
because it was necessarily predicated on a rendition of 
events that have not been verified by the record.  The Board 
notes that in Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991), the U.S. Court of Veterans Appeals held that 
"neither the appellant's military specialty...nor his service 
records, disclose that the nature of his duties exposed him 
to a more than ordinary stressful environment..." and that it 
was "reasonable, therefore, for the [Board] to require, in 
this case, some corroboration of the events that appellant 
alleges happened to him...."  The Wood court further found 
that a veteran must accept some responsibility toward 
verification of the alleged stressors, and stated that the 
requirement to provide the requested names, dates and places 
concerning a stressor during active military service "does 
not place an impossible or onerous task [on the veteran].  
The duty to assist is not always a one-way street." Id. at 
193.  In this regard, the Board notes that the veteran failed 
to respond to a RO request in December 1995 for statements as 
to details of his claimed inservice stressors.

Therefore, the diagnosis of PTSD in this case is not 
determinative since it was made relying on an unsubstantiated 
history related by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  The Board is entitled to be skeptical of a 
diagnosis of PTSD rendered several years following service 
based solely on a history related by the veteran, as the 
diagnosis can be no better than the facts alleged by him. 
Id.; see also Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993). (A medical opinion based upon an incomplete and 
inaccurate history is of no probative value).  Further, there 
have been no recognized military citations or other 
supportive evidence that the veteran was engaged in combat.  
Therefore, his statements are insufficient to establish the 
occurrence of any stressors on that basis.  West v. Brown, 7 
Vet. App. at 70.  Further, the Board reiterates that the 
veteran has been provided opportunity, but has failed to 
present any details which would allow VA to attempt to 
substantiate his alleged stressors.

As the existence of a verified stressor in service has not 
been substantiated, 
the Board cannot accept the diagnosis of PTSD to be related 
to service.  The record does not include credible supporting 
evidence that a claimed inservice stressor actually occurred.  
The evidence of record fails to show that the veteran has a 
current diagnosis of PTSD that is related to a verified 
inservice stressor.  Thus, as the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD, this claim must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. § 3.303.

Regarding the claim for entitlement to service connection for 
an anxiety disorder, service medical records show no evidence 
of any complaints, findings or diagnosis referable to any 
psychiatric disorder including an anxiety disorder.  

During an April 1996 VA examination for PTSD and other mental 
disorders, the veteran reported complaints of difficulty 
sleeping, anger, intrusive thoughts about Desert Storm, 
physiological arousal on exposure to stimuli reminiscent of 
combat, general avoidance, hypervigilance, loss of interest, 
hypervigilance and he was easily startled.  After mental 
status examination, the examination report contains a 
diagnosis of PTSD, mild; but does not contain a separate 
diagnosis of an anxiety disorder.  In a concluding paragraph, 
the examiner opined that it was clear that the veteran was 
suffering from a significant amount of anxiety, but indicated 
that this anxiety was primarily related, as a reaction, to 
the physical symptoms he was experiencing.  The examiner 
noted that as the veteran's body had continued to fail him 
(diarrhea, chest pains, ankle and hip problems, headaches), 
he was becoming increasingly anxious and fearful. 

The medical record since service does not show a diagnosis of 
anxiety disorder, or competent evidence that the veteran's 
claimed anxiety disorder is linked to service.  Although the 
examiner in April 1996 opined that the veteran was suffering 
from a significant amount of anxiety, no chronic anxiety 
disorder was diagnosed, and the examiner linked the veteran's 
anxiety primarily as a reaction to his worsening physical 
symptoms he was experiencing.  The veteran has not submitted 
any competent evidence otherwise suggesting such a nexus with 
respect to his claimed anxiety disorder.  Rather, the only 
evidence presented by the veteran that tends to show a 
connection between a claimed anxiety disorder and service, 
are his own statements and testimony from him and his wife.  
These statements and testimony are not, however, competent 
evidence relating a present condition to the appellant's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an anxiety disorder, 
because he has not presented competent evidence of an anxiety 
disorder related to service.  None of the medical records 
were accompanied by any medical opinions that link any 
current psychiatric diagnoses including anxiety disorder, to 
service.  Moreover, the veteran's or his wife's own opinion 
can not establish a causal nexus, as lay persons are not 
competent to render such an opinion.  See Zang v. Brown, 8 
Vet. App. 246 (1995); See also Godfrey v. Brown, 7 Vet. App. 
398 (1995).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a psychiatric disability in 
service or shortly thereafter, as well as a medical opinion 
linking any current findings with the veteran's military 
service, would be helpful in substantiating the veteran's 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for PTSD, is denied.

Entitlement to service connection for anxiety disorder, is 
denied.


REMAND

VA has a duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran claims that he is suffering from a chronic 
disability or disabilities resulting from an undiagnosed 
illness or combination of undiagnosed illnesses, due to his 
service in the Persian Gulf War.  He maintains that this has 
resulted in various manifested conditions including his 
claimed diarrhea, headaches, body aches and pains, shaking 
spells, vomiting, abdominal pains, and chest pains.  

The Board notes that the service medical records show 
complaints during service including some of the conditions 
claimed here on appeal.  In October 1991, he was seen for 
complaints of left chest and left mid-back pain for the 
previous three days, with onset the same day he received 
immunizations.  He also had one episode of left arm numbness 
with chest pain, shortness of breath with intentional shallow 
respirations to avoid pain.  The back pain was sharp, long 
lasting, constant, with occasional radiation to the left 
buttocks.  The assessment at that time was chest wall pain, 
costochondritis.  Later in October 1991, he was seen for 
symptoms including a dizzy spell, chills, sweating, a buzzing 
sound in the ears, and a little pain in the chest.  The 
assessment at that time was possible dehydration.   

The Board notes that the veteran's DD 214 reflects that he 
served on active duty in the Southwest Asia Theater from 
September 1990 to April 1991.  The medical evidence of record 
shows that the veteran has manifested numerous signs or 
symptoms, and that there are objective indications that the 
veteran suffers from a chronic disability, with headaches, 
muscle pain, neurological, and gastrointestinal symptoms. 

The medical evidence has not definitively attributed much of 
the veteran's claimed symptomatology to a diagnosis.  During 
an April 1996 VA general examination, there is a diagnosis of 
diarrhea possibly due to anxiety.  During an October 1997 VA 
gastrointestinal examination, the veteran reported complaints 
including that he had had diarrhea, occasional incontinence 
of stools with rectal bleeding intermittently since the Gulf 
War, and occasional left upper abdominal pain.  Following 
examination, the examiner was unable to provide a diagnosis.  
In an addendum, the examiner provided findings from a 
sigmoidoscopy examination, and concluded with a diagnosis of 
functional bowel disease, with no evidence of structural 
abnormality to explain the diarrhea.  During the most recent 
VA neurological examination in July 1997, the final 
impression was headache possibly vascular type of headache, 
common migraine associated with muscle contraction also.  
With respect to the veteran's reported shaking spells, the 
final impression was that they were apparently related to his 
dreams at night and that this was not a seizure.  

The record shows that the veteran was most recently examined 
by VA in July and October 1997, for neurological and 
gastrointestinal examination.  After review of the claims 
file, as discussed above, the Board believes that an 
examination would be helpful to determine whether the 
veteran's symptomatology meets the requirements under the law 
governing entitlement to service connection for a disability 
on a presumptive basis for Persian Gulf veterans pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

During the veteran's personal hearing in May 2000, before the 
undersigned Veterans Law Judge, the veteran indicated that he 
had sometimes seen a private physician for non-psychological 
complaints.  Our review of the claims folder does not show 
that these treatment records have been associated with the 
veteran's claim folder.  Because they could be of significant 
probative value in determining the veteran's claim, we find 
that a remand is necessary.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The duty to assist also includes conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green, 121.
   
Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his claimed 
symptoms of diarrhea, headaches, body 
aches and pains, shaking spells, 
vomiting, abdominal pains, and chest 
pains, all  claimed as due to an 
undiagnosed illness.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.

2.  The RO should also schedule the 
veteran for appropriate specialty 
examinations in regard to his claims 
concerning symptoms of diarrhea, 
headaches, body aches and pains, shaking 
spells, vomiting, abdominal pains, and 
chest pains as chronic disabilities 
resulting from an undiagnosed illness.  
The RO should provide the examiners with 
a list of the symptoms that the veteran 
is claiming are manifestations of an 
undiagnosed illness.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations.

(a) Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty.

(b) Each examiner should determine and 
note whether  there are any objective 
medical indications that the veteran is 
suffering from the reported symptoms.

(c)  The examiners should determine and 
note whether the veteran has objective 
evidence of a disability manifested by 
the claimed symptoms.  If so, the 
examiner should note whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or her opinion, the 
reasons for the disagreement should be 
set forth in detail.

The purpose of this remand is to obtain additional 
information concerning the case. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 11 -


- 1 -


